DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, the language of the claim indicates that the vibrations are generated by the energy harvester and received by the vibrator; however, it appears that these are intended to be reversed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hedtke (US 2009/0260438) in view of Meyer (US 4237454).
With respect to claim 1, Hedtke discloses an accessory system, comprising an accessory unit (item 16) adapted to be attached to a structure (item 12), the accessory unit comprising: an accessory (Paragraph 16); and a vibration energy harvesting device (item 68) for powering the accessory (Paragraph 21) and arranged to contact the structure, in use (Fig 1-3).
Hedtke does not disclose explicitly a vibrator for transmitting a vibration along the structure, in use.
Meyer teaches an accessory system that includes a vibrator (items 22-23) for transmitting a vibration along the structure, in use (Fig 2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the vibrator of Meyer with the accessory system of Hedtke for the benefit of providing fault detection for the structure (Abstract of Meyer).
With respect to claim 2, the combination of Hedtke and Meyer discloses the accessory system of claim 1. Meyer discloses that the vibrator and the vibration energy harvesting device (item 19) are adapted to communicate with each other (Fig 2).
With respect to claim 11, the combination of Hedtke and Meyer discloses the accessory system of claim 1. Meyer discloses a structure for attaching the accessory unit to and for transmitting the vibration from the vibrator to the vibration energy harvesting device (Fig 2).
With respect to claim 12, Hedtke discloses a method of powering an accessory (Figs 1-3), wherein the accessory is attached to a structure (item 12), the method 
Hedtke does not disclose explicitly generating vibrations with a vibrator.
Meyer teaches an accessory system that includes generating vibrations with a vibrator (Fig 2; column 3, lines 8-44).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the vibrator of Meyer with the accessory system of Hedtke for the benefit of providing fault detection for the structure (Abstract of Meyer).
With respect to claim 14, the combination of Hedtke and Meyer discloses the method of claim 12.Hedtke discloses receiving an analogue rectified signal and converting the analogue rectified signal into a digital data signal (Paragraphs 18 and 21).
With respect to claim 15, the combination of Hedtke and Meyer discloses the method of claim 12. Meyer discloses transmitting a vibration from the vibration energy harvesting device to the vibrator, and detecting the vibration to generate a signal (Fig 2; column 3, lines 8-44).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2013/0200633) in view of Hedtke and Meyer.
With respect to claim 3, Chan et al. discloses an accessory system, wherein the structure is a utility pole comprising a stem, and the vibration energy harvesting device is arranged to contact the stem in use (Paragraph 42). Although Chan et al. is silent with respect to a lighting device being included on the utility pole, such lighting devices are 
Chan et al. does not disclose the accessory system of claim 1.
The combination of Hedtke and Meyer teaches the accessory system of claim 1.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the accessory system of Hedtke, as modified by Meyer, with the utility pole mounted system of Chan et al. for the benefit of providing the energy harvesting functionality of Hedtke and the fault detection functionality of Meyer with the utility pole mounted system of Chan et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hedtke in view of Meyer and Hamel et al. (US 2005/0146220).
With respect to claim 10, the combination of Hedtke and Meyer discloses the accessory system of claim 1.
Hedtke does not disclose an electro-magnet and a permanent magnet arranged to contact a portion of the vibration energy harvesting device.
Hamel et al. teaches an accessory system that includes an electro-magnet and a permanent magnet arranged to contact a portion of the vibration energy harvesting device (Paragraph 54).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electromagnetic energy harvesting element of Hamel et al. with the accessory system of Hedtke, as it is well known that these are functional equivalents for vibration energy harvesting (Paragraph 54 of Hamel et al.) and because electromagnetic components are commonly-available and inexpensive.
Allowable Subject Matter
Claims 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “controller configured to: adjust a resonant frequency of the vibration energy harvesting device, and adjust a vibration frequency of the vibrator” in combination with the remaining elements of claim 4. The prior art does not disclose or suggest “generating vibrations over a range of frequencies; measuring the energy generated at each vibration frequency; detecting a peak energy and determining the vibration frequency associated with the peak energy; generating vibrations at the peak vibration frequency; and adjusting the resonant frequency of the vibration energy harvesting device to the peak vibration energy” in combination with the remaining elements of claim 13.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837